COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Juan Hernandez and Maria Hernandez v. MERS, Household
                             Finance Corp. III, U.S. Bank Trust, N.A. as Trustee for LSF8
                             Master Participation Trust, and Caliber Home Loans, Inc.

Appellate case number:       01-18-00468-CV

Trial court case number:     2015-32570

Trial court:                 133rd District Court of Harris County

        Appellants Juan and Maria Hernandez have filed an unopposed motion for extension
of time to file a reply brief. See TEX. R. APP. P. 38.6(c) (establishing filing date for reply
brief). Specifically, the Hernandezes seek an extension of time to file a reply to the brief of
appellees MERS and Household Finance Corp. III. Although MERS and Household
Finance filed their appellees’ brief on October 22, 2018, the Hernandezes’ timeline for
filing a reply does not begin to run until appellees U.S. Bank Trust, N.A. and Caliber Home
Loans, Inc. file their brief or their deadline to do so otherwise passes. U.S. Bank Trust and
Caliber Home Loans have not filed their brief and their filing deadline is not until
November 26, 2018. Therefore, the Hernandezes’ timeline for filing a reply brief has not
begun to run, and their motion is denied as premature.

       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown____
                    Acting individually          Acting for the Court

Date: ___November 9, 2018___